                                                                    APPENDIX "B"
                Case 2:20-cv-00194 Document 1-2 Filed on 07/28/20 in TXSD Page 1 of 6
Date Printed: Tue Jul 28 11:44:39 CDT 2020


                                        Case Summary
Cause Number: 20-02-60191-CV                               Last Filed:02/07/2020
Style: MELBA M REVILLA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
JOSE LUIS REVILLA; ANDREA CELESTE GARCIA; JOSE L. REVILLA, JR. VS. NABORS
INDUSTRIES, INC.; NABORS DRILLING TECHNOLOGIES USA, INC.; BRETT SCHELLENBERG,
INDIVIDUALLY AND AS VICE PRINCIPAL AND AREA MANAGER FOR NABORS INDUSTRIES,
INC., AND H&E EQUIPMENT SERVICES, INC.
Case Type: Injury or Damage: Wrongful Death
Category: Civil                 Court: 79th District Court
Event(s) of Case: 20-02-60191-CV
#    Type                          Date/Time NoDescription
                                                 Events Data Found
1.   Original Petition             02/07/2020 PLAINTIFF' ORIGINAL PETITION WITH REQUESTS FOR
                                               DISCLOSURE/ JURY DEMAND FOUND IN ORIGINAL PETITION//
                                               POP with Request for Disclosure - EFiled on 02/11/2020 4:58 PM.
                                               Submitted by: William Tinning (btinning@tinninglaw.com); Comments:
2.   Request                       02/07/2020 Request for Citation Form - Jim Wells County, Texas - EFiled on
                                               02/11/2020 4:58 PM. Submitted by: William Tinning
                                               (btinning@tinninglaw.com); Comments:
3.   Citation                      02/11/2020 CITATION ISSUED TO NABORS INDUSTRIES, INC. BY SERVING
                                               ITS REGISTERED AGENT, CT CORPORATION SYSTEM /
                                               DELIVERED TO ATTORNEY (PKUP)
4.   Citation                      02/11/2020 CITATION ISSUED TO NABORS DRILLING TECHNOLOGIES USA,
                                               INC. BY SERVING ITS REGISTERED AGENT, CT CORPORATION
                                               SYSTEM / DELIVERED TO ATTORNEY (PKUP)
5.   Citation                      02/11/2020 CITATION ISSUED TO H&E EQUIPMENT SERVICES, INC. BY
                                               SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEM
                                               / DELIVERED TO ATTORNEY (PKUP)
6.   Citation                      02/11/2020 CITATION ISSUED TO BRETT SCHELLENBERG / DELIVERED TO
                                               ATTORNEY (PKUP)
7.   Return                        02/18/2020 CITATION RETURN BRETT SCHELLENBERG WAS RETURNED
                                               2/18/2020//Return of Service for Brett Schellenberg - EFiled on
                                               02/24/2020 8:56 AM. Submitted by: Production Three
                                               (Production3@ktanda.com); Comments:
8.   Return                        03/06/2020 CITATION SERVICE RETURN FOR NABORS DRILLING
                                               TECHNOLOGIES RETURNED EXECUTED 02/18/2020 @ 4:07 P.M.
                                               //Return of Service for Nabors Drilling Technologies - EFiled on
                                               03/06/2020 10:03 AM. Submitted by: Production Three
                                               (Production3@ktanda.com); Comments:
9.   Return                        03/06/2020 CITATION SERVICE RETURN FOR NABORS DRILLING SERVICE
                                               EXECUTED ON 02/18/2020 @ 9:30 A.M.//Return of Service for
                                               Nabors Industries, Inc. - EFiled on 03/06/2020 10:36 AM. Submitted
                                               by: Production Three (Production3@ktanda.com); Comments:
10. Return                         03/06/2020 CITATION RETURN SERVICE TO H&E EQUIPMENT SERVICES,
                                               INC. RETURNED EXECUTED ON 02/17/2020 @ 9:00 A.M.//Return of
                                               Service for H&E Equipment Services Inc. - EFiled on 03/06/2020 10:
                                               41 AM. Submitted by: Production Three (Production3@ktanda.com);
                                               Comments:
11. Correspondence                 03/09/2020 CERTIFICATE OF WRITTEN DISCOVERY LETTER FROM
                                               MEHAFFY WEBBER//revilla ltr cwd .PDF - EFiled on 03/09/2020 2:45
                                               PM. Submitted by: Deborah Childress
               Case 2:20-cv-00194 Document 1-2 Filed on 07/28/20 in TXSD Page 2 of 6
    Correspondence              03/09/2020 (DeborahChildress@MehaffyWeber.com); Comments:
12. Answer/Contest/Response     03/10/2020 DEFENDANT'S ANSWER TO PLAINTIFF'S ORIGINAL PETITION,
                                           JURY DEMAND, AND REQUEST FOR DISCLOSURE//revilla answ .
                                           PDF - EFiled on 03/10/2020 10:07 AM. Submitted by: Deborah
                                           Childress (DeborahChildress@MehaffyWeber.com); Comments:
                                           Resubmitted Envelope #41502269 with jury fee. Thank you
13. Answer/Contest/Response     03/16/2020 ORIGINAL ANSWER, VERIFIED DENIAL, AND AFFIRMATIVE
                                           DEFENSES OF DEFENDANT, NABORS INDUSTRIAL, INC.
                                           //12288773.PDF - EFiled on 03/16/2020 9:52 AM. Submitted by: Ellie
                                           Fredericksen (efredericksen@gallowaylawfirm.com); Comments:
14. Answer/Contest/Response     03/16/2020 ORIGINAL ANSWERS AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANTS, NABORS DRILLING TECHNOLOGIES USA, INC.
                                           AND BRETT SCHELLENBERG//NDTUSA and Schellenberg Answer
                                           (12288770xA8A8F) - EFiled on 03/16/2020 9:52 AM. Submitted by:
                                           Ellie Fredericksen (efredericksen@gallowaylawfirm.com); Comments:
                                           //JURY DEMAND FOUND IN DEFENDANT'S ORIGINAL ANSWER
15. Petition                    03/24/2020 Plaintiffs' First Amended Petition With Request for Disclosures -
                                           EFiled on 03/24/2020 10:30 AM. Submitted by: William Tinning
                                           (btinning@tinninglaw.com); Comments:
16. Motion                      03/24/2020 Plaintiffs' Motion for Expedited Mediation - EFiled on 03/24/2020 1:04
                                           PM. Submitted by: William Tinning (btinning@tinninglaw.com);
                                           Comments:
17. Motion                      03/25/2020 Motion of Defendants, Nabors Drilling Technologies USA, Inc., Nabors
                                           Industries, Inc. - EFiled on 03/25/2020 1:18 PM. Submitted by:
                                           Michelle Haberland (mhaberland@gallowaylawfirm.com); Comments:
                                           //MOTION OF DEFENDANTS, NABORS DRILLING TECHNOLOGIES
                                           USA, INC., NABORS INDUSTRIES, INC. AND BRETT
                                           SCHELLENBERG, TO DISMISS AND COMPEL ARBITRATION
18. Order                       03/25/2020 Order - EFiled on 03/25/2020 1:18 PM. Submitted by: Michelle
                                           Haberland (mhaberland@gallowaylawfirm.com); Comments:
19. Response                    03/25/2020 Response and Objection of Defendants, Nabors Drilling Technologies
                                           USA, Inc. - EFiled on 03/25/2020 2:09 PM. Submitted by: Michelle
                                           Haberland (mhaberland@gallowaylawfirm.com); Comments:
                                           //RESPONSE AND OBJECTION OF DEFENDANTS, NABORS
                                           DRILLING TECHNOLOGIES USA, INC., NABORS INDUSTRIES,
                                           INC. AND BRETT SCHELLENBERG,TO PLAINTIFFS? MOTION FOR
                                           EXPEDITED MEDIATION
20. Order                       03/25/2020 Order - EFiled on 03/25/2020 2:09 PM. Submitted by: Michelle
                                           Haberland (mhaberland@gallowaylawfirm.com); Comments:
21. Motion                      03/26/2020 MOTION FOR DOCKET CONTROL CONFERENCE//Plaintiffs' Motion
                                           for Docket Control Conference - EFiled on 03/26/2020 10:58 AM.
                                           Submitted by: William Tinning (btinning@tinninglaw.com); Comments:
22. Order                       03/26/2020 ORDER GRANTING PLAINTIFFS'S MOTION FOR EXPEDITED
                                           MEDIATION RETURNED UNSIGNED 03/26/2020//Proposed Order
                                           on Motion to Mediate - EFiled on 03/26/2020 11:20 AM. Submitted by:
                                           William Tinning (btinning@tinninglaw.com); Comments:
23. Motion                      03/26/2020 PLAINTIFFS' REPLY TO DEFENDANTS NABORS INDUSTRIES,
                                           INC.'S NABORS DRILLING TECHNOLOGIES USA, INC.'S AND
                                           BRETT SCHELLENBERG'S MOTIN TO DISMISS AND COMPEL
                                           ARBITRATION AND PLAINTIFFS' MOTION TO COMPEL
                                           MEDIATION//Plaintiffs' Reply to MTD and MTC - EFiled on
                                           03/26/2020 12:14 PM. Submitted by: William Tinning
                                           (btinning@tinninglaw.com); Comments:
24. Certificate                 04/07/2020 PLAINTIFFS' CERTIFICATE OF WRITTEN DISCOVERY//CWD -
                                           EFiled on 04/07/2020 1:51 PM. Submitted by: Terri Zepeda
                                           (tzepeda@tinninglaw.com); Comments:
25. Motion                      04/08/2020 DEFENDANT'S REPLY TO PLAINTIFFS' "REPLY" TO MOTION TO
               Case 2:20-cv-00194 Document 1-2 Filed on 07/28/20 in TXSD Page 3 of 6
    Motion                      04/08/2020 DISMISS AND COMPEL ARBITRATION
26. Answer/Contest/Response     04/13/2020 ORIGINAL ANSWER, VERIFIED DENIAL, AND AFFIRMATIVE
                                           DEFENSES OF DEFENDANT, NABORS INDUSTRIES, INC. TO
                                           PLAINTIFF'S FIRST AMENDED PETETION//Original Answer, Verified
                                           Denial, and Affirmative Defenses of Defendant, Nabors Industries -
                                           EFiled on 04/13/2020 2:43 PM. Submitted by: Michelle Haberland
                                           (mhaberland@gallowaylawfirm.com); Comments:
27. Petition                    04/13/2020 DEFENDANTS NABORS DRILLING TECHNOLOGIES USA, INC.'S
                                           AND BRETT SCHELLENBERG'S ORIGINAL ANSWERS AND
                                           AFFIRMATIVE DEFENSES TO PLAINTIFF'S FIRST AMENDED
                                           PETITION//Defendants Nabors Drilling Technologies USA, Inc.'s and
                                           Brett Schellenberg's Original Answer - EFiled on 04/16/2020 9:49 AM.
                                           Submitted by: Michelle Haberland (mhaberland@gallowaylawfirm.
                                           com); Comments:
28. Petition                    04/14/2020 Plaintiffs' Third Amended Petition - EFiled on 04/14/2020 3:48 PM.
                                           Submitted by: William Tinning (btinning@tinninglaw.com); Comments:
                                           PLEASE PREPARE CITATION FOR SERVICE ON JLG
                                           INDUSTRIES, INC.//(ACCEPTING COMMENTS:YOUR COMMENTS
                                           TO ISSUE A CITATION DID NOT SPECIFY HOW IT WILL BE
                                           EXECUTED THEREFORE; I WILL BE MAILING CITATION BACK TO
                                           YOUR OFFICE FOR SERVICE, THANK YOU, SANDRA)
29. Citation                    04/16/2020 Citation-ISS FOR JLG INDUSTRIES INC/MAILED TO ATTY
30. Certificate                 04/16/2020 PLAINTIFFS' CERTIFICATE OF WRITTEN DISCOVERY//CWD (Disc
                                           to H&E) - EFiled on 04/16/2020 3:03 PM. Submitted by: Terri Zepeda
                                           (tzepeda@tinninglaw.com); Comments:
31. Petition                    04/16/2020 Plaintiffs' Fourth Amended Petition With Request for Disclosures -
                                           EFiled on 04/16/2020 3:13 PM. Submitted by: William Tinning
                                           (btinning@tinninglaw.com); Comments:
32. Certificate                 04/17/2020 PLAINTIFFS' CERTIFICATE OF WRITTEN DISCOVERY//CWD (Disc
                                           to Nabors Ind, Nabors Tech, Schellenberg) - EFiled on 04/17/2020 11:
                                           08 AM. Submitted by: Terri Zepeda (tzepeda@tinninglaw.com);
                                           Comments:
33. Request                     04/20/2020 REQUEST COPIES//Ltr to Jim Wells County - EFiled on 04/20/2020
                                           12:46 PM. Submitted by: Pat Garza (pgarza@sheehyware.com);
                                           Comments:
34. Return                      04/20/2020 CITATION RETURN JLG INDUSRIES, INC BY SERVING ITS
                                           REGISTERED AGENT FOR SERVICE, CT CORPORATION
                                           SYSTEM WAS RETURNED EXECUTED ON 4/20/2020// 742 Return -
                                           EFiled on 04/24/2020 3:07 PM. Submitted by: KTA Process Service
                                           Department (Process_eFile@KTandA.com); Comments:
35. Motion                      04/22/2020 DEFENDANT H&E EQUIPMENT SERVICES, INC.'S MOTION TO
                                           RELASE JLG FORKLIFT BACK TO SERVICE//H&E's Motion to
                                           Release JLG Forklift Back to Service - EFiled on 04/22/2020 3:08 PM.
                                           Submitted by: Lisa Fiorenza (lisafiorenza@mehaffyweber.com);
                                           Comments:
36. Order                       04/22/2020 ORDER ON DEFENDANT'S MOTION TO RELEASE JLG FORKLIFT
                                           BACK TO SERVICE RETURNED UNSIGNED 04/24/2020//H&E's
                                           proposed ORDER on Defendant's Motion to Release JLG Forklift
                                           Back to Service - EFiled on 04/22/2020 3:08 PM. Submitted by: Lisa
                                           Fiorenza (lisafiorenza@mehaffyweber.com); Comments:
37. Request                     04/22/2020 Request for Citation Form - Jim Wells County, Texas - EFiled on
                                           04/22/2020 4:58 PM. Submitted by: William Tinning
                                           (btinning@tinninglaw.com); Comments:
38. Citation                    04/24/2020 Citation-ISS TO NABORS DRILLING USA, INC/E-MAILED TO ATTY
                                           (ACCEPTANCE COMMENTS: AS PER MY CONVERSATION WITH
                                           YOUR OFFICE, I WILL E-MAIL CITATION TO tzepeda@tinninglaw.
                                           com, THANK YOU, SANDRA)
               Case 2:20-cv-00194 Document 1-2 Filed on 07/28/20 in TXSD Page 4 of 6
39. Notice                      04/24/2020 DEFENDANTS NABORS DRILLING TECHNOLOGIES USA,INC.,
                                           NABORS INDUSTRIES, INC., AND BREATT SCHELLENBERG'S
                                           MOTION TO QUASH PLAINTIFFS' NOTICE OF INTENTION TO
                                           TAKE THE ORAL/VIDEOTAPED DEPOSITION OF JAVIER SAENZ
                                           SUBJECT TO DEFENDANTS'S PENDING MOTION TO DISMISS
                                           AND COMPEL ARBITRATION//12519854.PDF - EFiled on
                                           04/24/2020 3:17 PM. Submitted by: Ellie Fredericksen
                                           (efredericksen@gallowaylawfirm.com); Comments:
40. Petition                    04/28/2020 PLAINTIFFS' FIFTH AMENDED PETITION//Plaintiffs' Fifth Amended
                                           Petition 4-28-20 - EFiled on 04/28/2020 11:32 AM. Submitted by:
                                           William Tinning (btinning@tinninglaw.com); Comments:
41. Correspondence              04/28/2020 NOTICE OF SETTING MAY 27, 2020
42. Return                      04/28/2020 CITATION RETURN NABORS DRILLING USA,INC BY SERVING CT
                                           CORPORATION SYSTEM WAS RETURNED EXECUTED ON
                                           4/28/2020// 783 Return - EFiled on 05/05/2020 1:03 PM. Submitted
                                           by: KTA Process Service Department (Process_eFile@KTandA.com);
                                           Comments:
43. Certificate                 05/06/2020 CERTIFICATE OF WRITTEN DISCOVERY//H&E Equipment CWD as
                                           to their First Set of INTERR to Plaintiffs and RFP to Plaintiffs.PDF -
                                           EFiled on 05/06/2020 12:11 PM. Submitted by: Lisa Fiorenza
                                           (lisafiorenza@mehaffyweber.com); Comments:
44. Motion                      05/11/2020 DEFENDANT JLG INDUSTRIES, INC.'S SPECIAL
                                           APPEARANCE//Special Appearance of JLG - verified.PDF - EFiled on
                                           05/11/2020 4:56 PM. Submitted by: Pat Garza (pgarza@sheehyware.
                                           com); Comments:
45. Order                       05/11/2020 ORDER GRANTING SPECIAL APPEARANCE OF DEFENDANT JLG
                                           INDUSTRIES, INC. RETURNED UNSIGNED 05/12/2020//Prop. Order
                                           Grant. JLG's Special Appearance - EFiled on 05/11/2020 4:56 PM.
                                           Submitted by: Pat Garza (pgarza@sheehyware.com); Comments:
46. Petition                    05/11/2020 PLAINTIFFS' SIXTH AMENDED PETITION//Plaintiffs' Sixth Amended
                                           Petition 5-11-20 - EFiled on 05/11/2020 3:02 PM. Submitted by:
                                           William Tinning (btinning@tinninglaw.com); Comments:
47. Answer/Contest/Response     05/12/2020 DEFENDANT JLG INDUSTRIES, INC.'S ORIGINAL ANSWER
                                           //Answer of JLG - EFiled on 05/12/2020 3:53 PM. Submitted by: Pat
                                           Garza (pgarza@sheehyware.com); Comments:
48. Petition                    05/15/2020 PLAINTIFFS? SEVENTH AMENDED PETITION//Plaintiffs' Seventh
                                           Amended Petition 5-11-20 - EFiled on 05/15/2020 4:30 PM. Submitted
                                           by: William Tinning (btinning@tinninglaw.com); Comments:
49. Correspondence              05/15/2020 REQUEST FOR ISSUANCE//Request for Citation Form - Jim Wells
                                           County, Texas - EFiled on 05/15/2020 4:30 PM. Submitted by: William
                                           Tinning (btinning@tinninglaw.com); Comments:
50. Citation                    05/20/2020 Citation-ISS TO AMERICAN ZURICH INS CO/E-MAILED TO ATTY
                                           AT tzepeda@tinninglaw.com -okay'd by Jimmy w/ atty's office
51. Citation                    05/20/2020 Citation-ISS TO SEDGWICK CLAIMS MANAGEMENT SERVICE
                                           IN/E-MAILED TO ATTY AT tzepeda@tinninglaw.com -okay'd by
                                           Jimmy w/ atty's office
52. Return                      05/20/2020 CITATION RETURN AMERICAN ZURICH INSURNCE COMPANY BY
                                           SERVING ITS REGISTERED AGENT, CORPORATION SERVICE
                                           COMPANY WAS RETURNED EXECUTED ON 5/20/2020//916
                                           Return - EFiled on 05/27/2020 11:33 AM. Submitted by: KTA Process
                                           Service Department (Process_eFile@KTandA.com); Comments:
53. Return                      05/20/2020 CITATION RETURN SEDGWICK CLAIMS MANAGEMENT
                                           SERVICE, INC WAS RETURNED EXECUTED ON 5/20/2020//917
                                           Return - EFiled on 06/09/2020 2:05 PM. Submitted by: KTA Process
                                           Service Department (Process_eFile@KTandA.com); Comments:
54. Correspondence              05/27/2020 LETTER FROM JUDGE RICHARD C. TERRELL TO ATTORNEY'S
                                           WILLIAM J. TINNING, BARBARA J. BARRON AND THOMAS J.
               Case 2:20-cv-00194 Document 1-2 Filed on 07/28/20 in TXSD Page 5 of 6
    Correspondence              05/27/2020 SMITH
55. Certificate                 05/29/2020 CERTIFICATE OF WRITTEN DISCOVERY//Revilla Certificate of
                                           Written Discovery.PDF - EFiled on 05/29/2020 2:02 PM. Submitted by:
                                           Hollie Ross (hollieross@mehaffyweber.com); Comments:
56. Certificate                 05/29/2020 PLAINTIFFS? CERTIFICATE OF WRITTEN DISCOVERY//CWD
                                           (Disc to JLG) - EFiled on 05/29/2020 2:15 PM. Submitted by: Terri
                                           Zepeda (tzepeda@tinninglaw.com); Comments:
57. Petition                    06/01/2020 PLAINTIFFS? EIGHTH AMENDED PETITION WITH REQUESTS
                                           FOR
                                           DISCLOSURES//Plaintiffs' Eighth Amended Petition 6-1-20 - EFiled
                                           on 06/01/2020 3:21 PM. Submitted by: William Tinning
                                           (btinning@tinninglaw.com); Comments:
58. Correspondence              06/01/2020 REQUEST FOR ISSUANCE//Request for Citation Form - JLG
                                           Manufacturing, LLC - EFiled on 06/01/2020 3:21 PM. Submitted by:
                                           William Tinning (btinning@tinninglaw.com); Comments:
59. Other                       06/04/2020 RULE 11 AGREEMENT// Rule 11 Agreement re H&E disc.060420 -
                                           EFiled on 06/04/2020 11:07 AM. Submitted by: Terri Zepeda
                                           (tzepeda@tinninglaw.com); Comments:
60. Certificate                 06/04/2020 CERTIFICATE OF WRITTEN DISCOVERY//Revilla CWD Second
                                           RFP to Plaintiff.PDF - EFiled on 06/04/2020 2:16 PM. Submitted by:
                                           Hollie Ross (hollieross@mehaffyweber.com); Comments:
61. Correspondence              06/05/2020 LETTER FROM MEHAFFY WEBER//Revilla Filing Ltr Agreed Order
                                           (1).PDF - EFiled on 06/05/2020 9:52 AM. Submitted by: Hollie Ross
                                           (hollieross@mehaffyweber.com); Comments:
62. Order                       06/08/2020 ORDER ON DEFENDANT'S MOTION TO RELEASE JLG FORKLIFT
                                           BACK TO SERVICE SIGNED BY JUDGE RICHARD C. TERRELL
                                           06/08/2020//Revilla Agreed Order (2).PDF - EFiled on 06/05/2020 9:
                                           52 AM. Submitted by: Hollie Ross (hollieross@mehaffyweber.com);
                                           Comments:
63. Citation                    06/10/2020 Citation-ISS TO JLG MANUFACTURING, LLC BY SERVING THRU
                                           SECRETARY OF STATE/E-MAILED TO gsilvamejias@tinninglaw.
                                           com as per Gloria at Mr. Tinning's office.
64. Certificate                 06/15/2020 CERTIFICATE OF WRITTEN DISCOVERY//Revilla CWD
                                           Supplemental Responses to All Parties RFD.PDF - EFiled on
                                           06/15/2020 4:08 PM. Submitted by: Hollie Ross
                                           (hollieross@mehaffyweber.com); Comments:
65. Answer/Contest/Response     06/16/2020 DEFENDANT'S SPECIAL EXCEPTIONS AND ANSWER TO
                                           PLAINTIFF'S EIGHTH AMENDED PETITION//H&E Equipment's
                                           Special Exceptions and Answer to Eighth Amended Petition.PDF -
                                           EFiled on 06/16/2020 1:45 PM. Submitted by: Hollie Ross
                                           (hollieross@mehaffyweber.com); Comments:
66. Certificate                 06/17/2020 PLAINTIFFS' CERTIFICATE OF WRITTEN DISCOVERY//CWD.
                                           061720 - EFiled on 06/17/2020 9:59 AM. Submitted by: Terri Zepeda
                                           (tzepeda@tinninglaw.com); Comments:
67. Correspondence              06/22/2020 REFUSAL LETTER TO THE COURT//Refusal letter - EFiled on
                                           06/22/2020 11:42 AM. Submitted by: Letitia Wilhelm (tish.wilhelm@tdi.
                                           texas.gov); Comments:
68. Return                      06/23/2020 CITATION RETURN TEXAS SECRETARY OF STATE-CITATIONS
                                           UNIT TEXAS SECRETARY OF STATE, JAES E. RUDDER
                                           BUILDING WAS RETURNED EXECUTED ON 6/11/2020//Return of
                                           Service for JLG Manufacturing, LLC - EFiled on 06/23/2020 9:40 AM.
                                           Submitted by: KTA Process Service Department
                                           (Process_eFile@KTandA.com); Comments:
69. Request                     06/25/2020 REQUEST COPIES//6-25-2020 Ltr to Jim Wells requesting docs -
                                           EFiled on 06/25/2020 3:42 PM. Submitted by: Pat Garza
                                           (pgarza@sheehyware.com); Comments:
70. Letter                      06/30/2020 cwd .PDF - EFiled on 06/30/2020 12:26 PM. Submitted by: Deborah
              Case 2:20-cv-00194 Document 1-2 Filed on 07/28/20 in TXSD Page 6 of 6
    Letter                     06/30/2020 Childress (DeborahChildress@MehaffyWeber.com); Comments:
                                          //LETTER-CERTIFICATE OF WRITTEN DISCOVERY
71. Certificate                07/02/2020 PLAINTIFFS? CERTIFICATE OF WRITTEN DISCOVERY//CWD (2nd
                                          supp to h&e rfd).070220 - EFiled on 07/02/2020 10:13 AM. Submitted
                                          by: Terri Zepeda (tzepeda@tinninglaw.com); Comments:
72. Certificate                07/02/2020 PLAINTIFFS? CERTIFICATE OF WRITTEN DISCOVERY//CWD.
                                          070220 - EFiled on 07/02/2020 3:19 PM. Submitted by: Terri Zepeda
                                          (tzepeda@tinninglaw.com); Comments:
73. Letter                     07/10/2020 LETTER FROM ATTORNEY CHANGE OF ADDRESS//Clerk -
                                          CHANGE ADDRESS.071020 - EFiled on 07/10/2020 9:47 AM.
                                          Submitted by: Terri Zepeda (tzepeda@tinninglaw.com); Comments:
74. Notice                     07/10/2020 NOTICE OF INTENTION
                                          TO TAKE DEPOSITION BY WRITTEN QUESTIONS//42115 notice -
                                          EFiled on 07/10/2020 10:56 AM. Submitted by: Nell McCallum
                                          (kristi@nellmc.com); Comments:
75. Certificate                07/16/2020 CERTIFICATE OF WRITTEN DISCOVERY//Revilla - Certificate of
                                          Written Discovery.PDF - EFiled on 07/16/2020 3:51 PM. Submitted by:
                                          Hollie Ross (hollieross@mehaffyweber.com); Comments:
76. Letter                     07/17/2020 7-17-2020 ltr to Jim Wells County requesting Docket Sheet - EFiled on
                                          07/17/2020 10:45 AM. Submitted by: Pat Garza
                                          (pgarza@sheehyware.com); Comments://EMAILED EVENT LIST TO
                                          pgarza@sheehyware.com ON 7-20-2020-SG
77. Correspondence             07/21/2020 REQUESTING COPIES//Ltr to Jim Wells County requesting Doc. No.
                                          67 - EFiled on 07/21/2020 1:33 PM. Submitted by: Pat Garza
                                          (pgarza@sheehyware.com); Comments:
78. Motion                     07/24/2020 PLAINTIFFS' NOTICE OF NONSUIT AS TO DEFENDANTS NABORS
                                          INDUSTRIES, INC.; NABORS DRILLING TECHNOLOGIES USA,
                                          INC.; BRETT SCHELLENBERG AND NABORS DRILLING, USA,
                                          INC., ONLY//Notice of Nonsuit as to Nabors Defendants only - EFiled
                                          on 07/24/2020 10:56 AM. Submitted by: William Tinning
                                          (btinning@tinninglaw.com); Comments:
79. Request                    07/28/2020 7-28-2020 Ltr to Jim Wells County requested docket sheet - EFiled on
                                          07/28/2020 10:53 AM. Submitted by: Pat Garza
                                          (pgarza@sheehyware.com); Comments: //REQUEST FOR EVENTS
                                          SUMMARY SHEETS
